Case 2:18-cv-00521-RWS-RSP Document 30 Filed 07/09/19 Page 1 of 10 PageID #: 264



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       MARSHALL DIVISION

       MONUMENT PEAK VENTURES, LLC,

                   Plaintiff,
            v.                                             Civil Action: 2:18-cv-00521-RWS-RSP

       HMD GLOBAL OY,

                   Defendant.


                                       DISCOVERY ORDER

          After a review of the pleaded claims and defenses in this action, in furtherance of the

  management of the Court’s docket under Federal Rule of Civil Procedure 16, and after receiving

  the input of the parties to this action, it is ORDERED AS FOLLOWS:

  1.      Initial Disclosures. In lieu of the disclosures required by Federal Rule of Civil Procedure

  26(a)(1), each party shall disclose to every other party the following information:

          (a)    the correct names of the parties to the lawsuit;

          (b)    the name, address, and telephone number of any potential parties;

          (c)    the legal theories and, in general, the factual bases of the disclosing party’s claims

                 or defenses (the disclosing party need not marshal all evidence that may be offered

                 at trial);

          (d)    the name, address, and telephone number of persons having knowledge of relevant

                 facts, a brief statement of each identified person’s connection with the case, and a

                 brief, fair summary of the substance of the information known by any such person;

          (e)    any indemnity and insuring agreements under which any person or entity carrying

                 on an insurance business may be liable to satisfy part or all of a judgment entered
Case 2:18-cv-00521-RWS-RSP Document 30 Filed 07/09/19 Page 2 of 10 PageID #: 265



                 in this action or to indemnify or reimburse for payments made to satisfy the

                 judgment;

         (f)    any settlement agreements relevant to the subject matter of this action; and

         (g)    any statement of any party to the litigation.

  2.     Disclosure of Expert Testimony. A party must disclose to the other parties the identity

  of any witness it may use at trial to present evidence under Federal Rule of Evidence 702, 703 or

  705, and:

         (a)    if the witness is one retained or specially employed to provide expert testimony in

                the case or one whose duties as the party’s employee regularly involve giving expert

                testimony, provide the disclosures required by Federal Rule of Civil Procedure

                26(a)(2)(B) and Local Rule CV-26; and

         (b)     for all other such witnesses, provide the disclosure required by Federal Rule of Civil

                 Procedure 26(a)(2)(C).

  3.     Additional Disclosures. Without awaiting a discovery request,1 each party will make the

  following disclosures to every other party:

         (a)     provide the disclosures required by the Patent Rules for the Eastern District of

                 Texas with the following modifications to P.R. 3-1 and P.R. 3-3:

                   i.   If a party claiming patent infringement asserts that a claim element is a

                        software limitation, the party need not comply with P.R. 3-1 for those claim

                        elements until 30 days after source code for each Accused Instrumentality

                        is produced by the opposing party.


  1
   The Court anticipates that this disclosure requirement will obviate the need for requests for
  production.



                                                   2
Case 2:18-cv-00521-RWS-RSP Document 30 Filed 07/09/19 Page 3 of 10 PageID #: 266



                 ii.   If a party claiming patent infringement exercises the provisions of

                       Paragraph 3(a)(i) of this Discovery Order, the party opposing a claim of

                       patent infringement may serve, not later than 30 days after receipt of a

                       Paragraph 3(a)(i) disclosure, supplemental “Invalidity Contentions” that

                       amend only those claim elements identified as software limitations by the

                       party claiming patent infringement.

       (b)     produce or permit the inspection of all documents, electronically stored

               information, and tangible things in the possession, custody, or control of the party

               that are relevant to the pleaded claims or defenses involved in this action, except to

               the extent these disclosures are affected by the time limits set forth in the Patent

               Rules for the Eastern District of Texas; and

       (c)     provide a complete computation of any category of damages claimed by any party

               to the action, and produce or permit the inspection of documents or other

               evidentiary material on which such computation is based, including materials

               bearing on the nature and extent of injuries suffered, except that the disclosure of

               the computation of damages may be deferred until the time for Expert Disclosures

               if a party will rely on a damages expert.

  4.    Protective Orders. The Court will enter the parties’ Agreed Protective Order.




                                                 3
Case 2:18-cv-00521-RWS-RSP Document 30 Filed 07/09/19 Page 4 of 10 PageID #: 267



  5.     Discovery Limitations. The discovery in this cause is limited to the disclosures described

  in Paragraphs 1-3 together with the limits set forth below. Any party may later move to modify

  these limitations for good cause.

         (a) Written Discovery:

                    i.   Twenty-five (25) interrogatories per side.

                   ii.   Twenty-five (25) requests for admission per side. An unlimited number of

                         requests for admission may be served to establish the authenticity of

                         documents or the business records exception to the hearsay rule under Fed.

                         R. Evid. 803(6).

         (b) Depositions (non-experts):

                    i.   The Federal Rules of Civil Procedure govern the number and length of

                         depositions.

                   ii.   Document subpoenas and depositions on written questions: The parties

                         may serve as many document subpoenas and as many depositions on written

                         questions of custodians of business records to third parties as needed.

         (c) Expert Depositions: Expert depositions shall be conducted in accordance with the

             Federal Rules of Civil Procedure, except that any deposition of an expert witness will

             be limited to 7 hours per report group (i.e., opening report and rebuttal reports, if any)

             such that, for example, if a party’s expert issues a report on invalidity and a report on

             non- infringement, that witness would be subject to a total of 14 hours of deposition

             time. Any depositions of experts submitting reports on claim construction shall be

             limited to 7 hours per report group, separate from and not included in the hours limits

             for any deposition that may be later taken on report submitted on other issues.



                                                   4
Case 2:18-cv-00521-RWS-RSP Document 30 Filed 07/09/19 Page 5 of 10 PageID #: 268




         (d) Any party may later move to modify these limitations for good cause.

  6.     Privileged Information. There is no duty to disclose privileged documents or

  information. However, the parties are directed to meet and confer concerning privileged

  documents or information after the Status Conference. By the deadline set in the Docket Control

  Order, the parties shall exchange privilege logs identifying the documents or information and the

  basis for any disputed claim of privilege in a manner that, without revealing information itself

  privileged or protected, will enable the other parties to assess the applicability of the privilege or

  protection. Any party may move the Court for an order compelling the production of any

  documents or information identified on any other party’s privilege log. If such a motion is made,

  the party asserting privilege shall respond to the motion within the time period provided by Local

  Rule CV-7. The party asserting privilege shall then file with the Court within 30 days of the filing

  of the motion to compel any proof in the form of declaration or affidavits to support their

  assertions of privilege, along with the documents over which privilege is asserted for in camera

  inspection.

  7.     Signature. The disclosures required by this Order shall be made in writing and signed by

  the party or counsel and shall constitute a certification that, to the best of the signer’s knowledge,

  information and belief, such disclosure is complete and correct as of the time it is made. If feasible,

  counsel shall meet to exchange disclosures required by this Order; otherwise, such disclosures

  shall be served as provided by Federal Rule of Civil Procedure 5. The parties shall promptly file

  a notice with the Court that the disclosures required under this Order have taken place.

  8.     Duty to Supplement. After disclosure is made pursuant to this Order, each party is under

  a duty to supplement or correct its disclosures immediately if the party obtains information on the

  basis of which it knows that the information disclosed was either incomplete or incorrect when

                                                    5
Case 2:18-cv-00521-RWS-RSP Document 30 Filed 07/09/19 Page 6 of 10 PageID #: 269



  made, or is no longer complete or true.

  9.     Discovery Disputes.

         (a)    Except in cases involving claims of privilege, any party entitled to receive

                disclosures (“Requesting Party”) may, after the deadline for making disclosures,

                serve upon a party required to make disclosures (“Responding Party”) a written

                statement, in letter form or otherwise, of any reason why the Requesting Party

                believes that the Responding Party’s disclosures are insufficient. The written

                statement shall list, by category, the items the Requesting Party contends should be

                produced. The parties shall promptly meet and confer. If the parties are unable to

                resolve their dispute, then the Responding Party shall, within 14 days after service

                of the written statement upon it, serve upon the Requesting Party a written

                statement, in letter form or otherwise, which identifies (1) the requested items that

                will be disclosed, if any, and (2) the reasons why any requested items will not be

                disclosed. The Requesting Party may thereafter file a motion to compel.

         (b)    An opposed discovery related motion, or any response thereto, shall not exceed 7

                pages. Attachments to a discovery related motion, or a response thereto, shall not

                exceed 5 pages. No further briefing is allowed absent a request or order from the

                Court.

         (c)    Prior to filing any discovery related motion, the parties must fully comply with the

                substantive and procedural conference requirements of Local Rule CV-7(h) and (i).

                Within 72 hours of the Court setting any discovery motion for a hearing, each

                party’s lead attorney (see Local Rule CV-11(a)) and local counsel shall meet and

                confer in person or by telephone, without the involvement or participation of other

                attorneys, in an effort to resolve the dispute without Court intervention.

                                                  6
      Case 2:18-cv-00521-RWS-RSP Document 30 Filed 07/09/19 Page 7 of 10 PageID #: 270



               (d)     Counsel shall promptly notify the Court of the results of that meeting by filing a

                       joint report of no more than two pages. Unless excused by the Court, each party’s

                       lead attorney shall attend any discovery motion hearing set by the Court (though

                       the lead attorney is not required to argue the motion).

               (e)     Any change to a party’s lead attorney designation must be accomplished by motion

                       and order.

               (f)     Counsel are directed to contact the chambers of the undersigned for any “hot-line”

                       disputes before contacting the Discovery Hotline provided by Local Rule CV-

                       26(e). If the undersigned is not available, the parties shall proceed in accordance

                       with Local Rule CV-26(e).

10.     No Excuses. A party is not excused from the requirements of this Discovery Order because it has

        not fully completed its investigation of the case, or because it challenges the sufficiency of

        another party’s disclosures, or because another party has not made its disclosures. Absent court

        order to the contrary, a party is not excused from disclosure because there are pending motions to

        dismiss, to remand or to change venue.

11.     Filings. Only upon request from chambers shall counsel submit to the court courtesy copies of

        any filings.

12.     Proposed Stipulations by the Parties Regarding Discovery.

               (a)     Privileged Documents and Information Created After the Filing of This Case. The

                       parties agree that documents or information created subsequent to the filing of the

                       Complaint in this cause, that are protected by the attorney-client privilege or work

                       product doctrine do not have to be identified on a privilege log, except as provided

                       under Local Patent Rule 3-7.



                                                         7
Case 2:18-cv-00521-RWS-RSP Document 30 Filed 07/09/19 Page 8 of 10 PageID #: 271



       (b)   Experts. The parties agree that the following materials shall not be subject to

             discovery in this litigation: (i) draft expert reports; (ii) notes, outlines and any other

             materials used to prepare any draft expert report; (iii) communications and

             conversations between counsel and testifying or consulting experts, unless such

             conversations or communications are relied upon as a basis for any opinions

             provided in any expert report or expert testimony; and (iv) information, analyses,

             opinions, or other materials from any outside consultant or expert, unless such

             information, analyses, opinions, or other materials are relied upon as a basis for any

             opinions provided in an expert report or expert testimony. Materials,

             communications, and other information exempt from discovery under this

             paragraph shall be treated as attorney work product privileged but need not be

             logged on a privilege log. This provision does not change the existing protections

             from expert discovery and exceptions thereto set forth in Fed. R. Civ. P. 26(b)(4).

       (c)   Third Party Discovery. A party who serves a subpoena in this matter on a third

             party shall immediately provide a copy to the other party. A party who receives

             documents from a third party pursuant to a subpoena will reproduce those

             documents to the the other party within five (5) business days or sooner if necessary

             for the receiving party to have reasonable opportunity to review the documents

             before an event (e.g., deposition.). Where reproduction of documents within the

             time required by this paragraph is not possible, the party who received the

             documents will provide prompt notice to the other party and will work in good faith

             to resolve the issue on a case-by-case basis.




                                                 8
Case 2:18-cv-00521-RWS-RSP Document 30 Filed 07/09/19 Page 9 of 10 PageID #: 272



       (d)   Service. The parties agree to electronic service of all correspondence, documents

             filed under seal, written discovery requests and responses to written discovery

             requests (unless the volume of the electronic information makes such delivery

             impractical.) The parties that service by email before midnight local time where

             the court is located shall be considered timely served that day in compliance with

             Local Rule CV-5(a)(3)(C-D).

       (e)   Inadvertent Production. Nothing in this Order shall require production of

             documents, information or other material that a Party contends is protected from

             disclosure by the attorney-client privilege, the work product doctrine or other

             privilege, doctrine or immunity. If documents, information or other material

             subject to a claim of privilege is inadvertently or unintentionally produced, such

             production shall in no way prejudice or otherwise constitute a waiver of, or

             estoppel as to, any such privilege, doctrine or immunity. Any party that

             inadvertently or unintentionally produces documents, information or other

             material it reasonably believes are protected under the attorney-client privilege,

             the work product doctrine or other privilege, doctrine or immunity may obtain the

             return of such documents, information or other material by promptly notifying the

             recipient(s) and providing a privilege log for the inadvertently or unintentionally

             produced document, information or other material. The recipient(s) shall gather

             and return all copies of such documents, information or other material to the

             producing party, except for any pages containing privileged or otherwise protected

             marking by the recipient(s), which pages shall be destroyed and certified as such

             to the producing party. This Order constitutes a Federal Rule of Evidence 502(d)

             order, establishing that any inadvertently produced material subject to the

                                              9
      Case 2:18-cv-00521-RWS-RSP Document 30 Filed 07/09/19 Page 10 of 10 PageID #: 273



                       attorney-client privilege or work product immunity is not a waiver.

               (f)     Electronically Stored Information. The provisions of the Agreed Electronically

                       Stored Information (ESI) order (to be filed within 30 days of the parties’ filing of

                    this document) will govern discovery of electronically stored information.
         .
13.     Standing Orders. The parties and counsel are charged with notice of and are required to fully

        comply with each of the Standing Orders of this Court. Such are posted on the Court’s website at

        http://www.txed.uscourts.gov/page1.shtml?location=info:judge&judge=17. The substance of some

        such orders may be included expressly within this Discovery Order, while others (including the Court’s

        Standing Order Regarding Protection of Proprietary and/or Confidential Information to Be Presented to the

        Court During Motion and Trial Practice) are incorporated herein by reference. All such standing orders

        shall be binding on the parties and counsel, regardless of whether they are expressly included

        herein or made a part hereof by reference.
                 SIGNED this 3rd day of January, 2012.
                 SIGNED this 9th day of July, 2019.




                                                                 ____________________________________
                                                                 ROY S. PAYNE
                                                                 UNITED STATES MAGISTRATE JUDGE




                                                           10
